DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 12/18/2019.
	Currently, claims 1-19 are examined below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the abbreviation “LED” has not been clearly defined in the claim, it is unclear what is necessarily required by the abbreviation “LED.”
Claim 8 is indefinite, because the limitation “a first direction” renders the claim indefinite. It is unclear whether such first direction is the same first direction as required in the intervening claim 6.
	Claim 12 is indefinite, because the limitation “the outer side surface of the encapsulation layer” was not mentioned before. There is insufficient antecedent basis.
	Claim 13 is indefinite, because the abbreviation “wt%” has not been clearly defined in the claim, it is unclear what is necessarily required by the abbreviation “wt%.”
Note the dependent claims 2-19 necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0103513 A1 to Tseng et al. (“Tseng”) in view of US 2005/0253130 A1 to Tsutsumi et al. (“Tsutsumi”).

    PNG
    media_image1.png
    465
    446
    media_image1.png
    Greyscale

Regarding independent claim 1, Tseng in Figs. 1-2, 4 and 7-8 teaches a chip-scale LED package structure 2 (¶ 67, LED package structure 2), comprising: 
a white light emitting unit 24” (Figs. 7-8 & ¶ 69, fourth light-emitting unit 24” emitting white light) configured to emit a white light; 
a red flip-chip LED 220” (Figs. 7-8, ¶ 67 & ¶ 69, second LED chip 220” being a red LED chip and a flip chip) configured to emit a red light; 
a green flip-chip LED 230” (Figs. 7-8, ¶ 67 & ¶ 69, third LED chip 230” being a green LED chip and a flip chip) configured to emit a green light; 
a blue flip-chip LED 210” (Figs. 7-8, ¶ 67 & ¶ 69, first LED chip 210” being a blue LED chip and a flip chip) configured to emit a blue light; and 
an encapsulation layer 30” (¶ 71 & ¶ 49, sealing member 30” or 30 including a surrounding portion 31” or 31 and a separating portion 32” or 32) including an encapsulation resin 30” (¶ 61 discloses sealing member 30” or 30 including resin), wherein the encapsulation layer 30” encapsulates the white light emitting unit 24”, the red flip-chip LED 220”, the green flip-chip LED 230”, and the blue flip-chip LED 210” (Figs. 7-8), and
wherein electrodes 11 (Figs. 2 & 7-8, ¶ 38 & ¶ 67, electrode pads 11 and each LED 210”-240” includes electrode pads 11; see Note below) of the white light emitting unit 24”, electrodes of the red flip-chip LED 220”, electrodes of the green flip-chip LED 230”, and electrodes of the blue flip-chip LED 210” are exposed from the encapsulation layer 30” (see Figs. 2, 8 & ¶ 67, bottoms of electrode pads 11 are exposed from the sealing member 30”).
Note: Tseng’s electrodes pads 11 serve as conductors (i.e., electrodes) for light emitting units and chips and are therefore electrodes of light emitting units and chips 24”, 220”, 230” & 210” (Figs. 1-2 & 6-7 and ¶ 38 & ¶ 67).
However, Tseng does not explicitly disclose a plurality of refractive particles distributed in the encapsulation resin.
	Tsutsumi recognizes a need for radiating the light generated by the light-emitting element to the outside of the light source module efficiently (¶ 6). Tsutsumi satisfies the need by adding nano-particles of which refractive index is higher than that of a sealing member made of epoxy resin (¶ 102) and the nano-particles are formed of titanium dioxide or silica (¶ 47 & Comparative Example 3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the encapsulation resin taught by Tseng with the nano-particles taught by Tsutsumi, so as to radiate the light generated by the light-emitting element to the outside of the light source module efficiently.
Regarding claim 2, Tseng in Figs. 2 and 7-8 further teaches each of the red flip-chip LED 220”, the green flip-chip LED 230”, and the blue flip-chip LED 210” has a top surface covered by the encapsulation layer 30” (Fig. 8) and four lateral surfaces covered by the encapsulation layer 30” (Figs. 7-8 & ¶ 71), and wherein the white light emitting unit 24” has a top surface and four lateral surfaces (Figs. 7-8), the top surface of the white light emitting unit 24” is coplanar with a top surface of the encapsulation layer 30” (Figs. 2 & 8 as Fig. 2 is a part of Fig. 8; ¶ 67), and at least one of the four lateral surfaces of the white light emitting unit 24” is covered by the encapsulation layer 30” (Figs. 7-8 & ¶ 71).
Regarding claim 3, Tseng in Figs. 7-8 further teaches the four lateral surfaces of the white light emitting unit 24” are covered by the encapsulation layer 30” (Figs. 7-8 & ¶ 71).
Regarding claim 13, the combination of Tseng and Tsutsumi teaches the refractive particles (Tsutsumi: ¶ 102) includes a plurality of silica nanoparticles or/and a plurality of titanium dioxide nanoparticles (Tsutsumi: ¶ 47 & Comparative Example 3). 
However, the combination of Tseng and Tsutsumi does not explicitly disclose a weight percentage of the refractive particles relative to the encapsulation layer is within a range of 3wt% to 30wt%.
Tseng in view of Tsutsumi teaches a general condition in which there are the refractive particles in the encapsulation layer (Tsutsumi: ¶ 102); that is, there is a certain weight percentage of the refractive particles relative to the encapsulation layer.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since the combination of Tseng and Tsutsumi teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a weight percentage of the refractive particles relative to the encapsulation layer is within a range of 3wt% to 30wt% produce unexpected results that are different in kind and not different in degree, said general conditions taught by Tseng in view of Tsutsumi renders claim 13 obvious.
Regarding claim 14, the combination of Tseng (Figs. 7-8) and Tsutsumi does not explicitly disclose any two of the red flip-chip LED 220”, the green flip-chip LED 230”, and the blue flip-chip LED 210” adjacent to each other have an interval within a range of 10µm to 50µm.
However, it would have been obvious to form the interval within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 15, the combination of Tseng (Figs. 7-8) and Tsutsumi does not explicitly disclose a minimum distance between an outer side surface of the encapsulation layer 30” and any one of the red flip-chip LED 220”, the green flip-chip LED 230”, and the blue flip-chip LED 210” is within a range of 25µm to 180µm.
However, it would have been obvious to form the minimum distance between the outer side surface of the encapsulation layer and any one of the red flip-chip LED, the green flip-chip LED, and the blue flip-chip LED within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16, Tseng in Figs. 2 and 7-8 further teaches the white light emitting unit 24” further includes: 
an inner LED chip 240” (¶ 69, fourth LED chip 240”) having a top surface and four lateral surfaces (Fig. 7); 
a phosphor sheet 400”, 400 (¶ 69 & ¶ 41, fluorescence layer 400” or 400 formed from garnet powder including phosphor powder) having an outer surface and four lateral surfaces (see Fig. 2) and stacked onto the top surface of the inner LED chip 240” (Figs. 2, 8, ¶ 69 & ¶ 39, fluorescent layer 400 on top of LED chip 200), wherein the four lateral surfaces of the inner LED chip 240” are substantially flush with the four lateral surfaces of the phosphor sheet 400” (see Figs. 8 & 2), respectively; and 
a surrounding wall 31” (Figs. 2, 7-8 & ¶ 71, surrounding portion 31”) disposed onto the four lateral surfaces of the inner LED chip 240” (Figs. 2 & 7-8) and the four lateral surfaces of the phosphor sheet 400” (Figs. 2 & 7-8), 
wherein a bottom surface of the surrounding wall 31” is exposed from the encapsulation layer 30” (Figs. 2 & 7-8), and the outer surface of the phosphor sheet 400” and a top surface of the surrounding wall jointly define a top surface of the white light emitting unit 24” (Figs. 2 & 7-8).
Regarding claim 17, Tseng in Figs. 2 and 7-8 further teaches the top surface of the white light emitting unit 24” is coplanar with a top surface of the encapsulation layer 30”.
Regarding claim 18, Tseng in Figs. 2 and 7-8 further teaches at least one lateral surface of the surrounding wall 31” is coplanar with an adjacent portion of an outer side surface of the encapsulation layer 30”.
Regarding claim 19, Tseng in Figs. 2 and 7-8 further teaches at least two lateral surfaces of the surrounding wall 31” are coplanar with an adjacent portion of an outer side surface of the encapsulation layer 30”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-12 are rejected.
Claims 4-12 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, including Tseng and Tsutsumi, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, the other one of the four lateral surfaces of the white light emitting unit arranged away from the red flip-chip LED is exposed from the encapsulation layer.
Claim 5 would be allowable, because the prior art of record, including Tseng and Tsutsumi, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein three of the four lateral surfaces of the white light emitting unit is exposed from the encapsulation layer, and the other one of the four lateral surfaces of the white light emitting unit arranged adjacent to the red flip-chip LED is covered by the encapsulation layer.
Claim 6 would be allowable, because the prior art of record, including Tseng and Tsutsumi, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, wherein the white light emitting unit, the red flip-chip LED, the green flip-chip LED, and the blue flip-chip LED are arranged in one row along a first direction, wherein the red flip-chip LED, the green flip-chip LED, and the blue flip-chip LED are arranged adjacent to each other, and wherein the white light emitting unit and the blue flip-chip LED are arranged at two opposite outer sides of the red flip-chip LED and the green flip-chip LED, respectively.
Claims 7-8 would be allowable, because they depend from the allowable claim 6.
Claim 9 would be allowable, because the prior art of record, including Tseng and Tsutsumi, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the red flip-chip LED, the green flip-chip LED, and the blue flip-chip LED are arranged in one row along a first direction and are arranged adjacent to each other, and wherein the white light emitting unit is arranged side by side with the red flip-chip LED, the green flip-chip LED, and the blue flip-chip LED, and has the same interval with respect to any one of the red flip-chip LED, the green flip-chip LED, and the blue flip-chip LED.
Claims 10-12 would be allowable, because they depend from the allowable claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                    

/JAY C CHANG/Primary Examiner, Art Unit 2895